Ness, Justice.
Appellant was found guilty of kidnapping and rape. The prosecuting witness testified that she was abducted from Charleston County, taken into Berkeley County and raped, and returned to Charleston County.
Appellant asserts that the crime, if any, took place in Charleston County and that the indictment by the Berkeley County Grand Jury was void. He assigns error to the refusal to grant his motions for dismissal or a mistrial. We disagree.
A similar challenge to venue was raised in the recent case of State v. Allen, 266 S. C. 468, 224 S. E. (2d) 881 (1976) *107In Allen, the victim was abducted from Calhoun County and murdered, allegedly in Florence County. Although the defendant claimed the murder took place elsewhere, we found sufficient evidence to warrant the conclusion that the crime occurred in Florence County.
Moreover, we held in State v. Wharton, 263 S. C. 437, 441, 211 S. E. (2d) 237, 239 (1975),
“ El] t is not necessary in a criminal, case that venue should be proved affirmatively if there is sufficient evidence from which it can be inferred.”
Consistent with our decision in Allen, we find that venue was in Berkeley County.
Appellant’s other exceptions are without merit.
Affirmed.
Lewis, C. J., and Littlejohn, Rhodes and Gregory, JJ-, concur.